Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
	Claim 7: “the marginal side edge” in line 14 has been replaced with --a marginal side edge--.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 7 is allowed because the prior art of record does not show or suggest a filtering apparatus for a fluid intake to a collection header of a nuclear power generation facility, the filtering apparatus comprising: a perimeter frame; opposing filtering screens mounted to said perimeter frame, wherein opposing edges of the opposing filtering screens are spaced apart by the perimeter frame; and a spacer defining an enclosed volume between at least one of said opposing filtering screens and said spacer, said spacer configured for maintaining said spacer in spaced relation with said at least one opposing filtering screen, and for maintaining said opposing filtering screens in fixed spaced relation, said spacer and said at least one opposing filtering screen defining a plurality of non-intersecting flow channels between said spacer and the at least one opposing filtering screen, the plurality of non-intersecting flow channels extending through said enclosed volume; wherein the perimeter frame maintains the opposing 
Claims 8, 13-18, 20 and 27 are allowed due to their dependency on claim 7.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MADELINE GONZALEZ/Primary Examiner, Art Unit 1778